DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 32-40, 42-47, and 49-51 are pending.
Claims 32-35, 37-40, 42, 45, and 49-51 are rejected.
Claims 36, 43, 44, and 46-48 are objected to.
This Office action contains a new ground of rejection under non-statutory double patenting not necessitated by the applicant’s amendment received 20 December 2021. Consequently this is a non-final Office action.
Priority
Claims 32-40, 42-47, and 49-51 are given benefit of the claim for priority to Provisional Application No. 61/792,409, filed 15 March 2013.
Claim Rejections - 35 USC § 101
Claims 32-40, 42-47, and 49-51 recite a practical application of the recited judicial exception of generating a linear calibration curve that is a step of performing an amplification reaction of an analyte and using the linear calibration curve to quantify the analyte.
The rejection of claims 32-34, 36, 39, 40, and 43-51 under 35 U.S.C. 101 in the Office action mailed 20 September 2021 is withdrawn in view of the amendment and arguments received 20 December 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 32-35, 37-40, 42, 45, 49, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 14, 21, 25, 26, and 28 of U.S. Patent No. 9,976,175. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent claims a species relative to some of the pending claims of using a calibration curve to quantitate an analyte in a sample. Issued claim 14 shows an instrument that monitors amplicon synthesis as a function of time, which is an embodiment of instant claim 32.
Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,976,175 in view of Wittwer et al. (Nucleic Acids Research vol. 17, pages 4353-4357 (1989)).
Dependent claim 51 recites a method of amplifying an analyte polynucleotide using a local instrument comprising a temperature controlled incubator that undergoes temperature cycling.
Claim 1 of U.S. Patent No. 9,976,175 recites a method of amplifying an analyte polynucleotide but does not show an instrument comprising a temperature controlled incubator that undergoes temperature cycling.
Wittwer et al. shows on page 4353 cyclic DNA amplification with automated repetitive temperature cycling. Wittwer et al. shows in figure 1 a hot air incubator that cycles temperature and allows for performing automated DNA amplification.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of claim 1 of U.S. Patent No. 9,976,175 by use of the .
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive. The applicants state the limitation of instant claim 32 regarding monitoring amplicon production as a function of either cycle number or time is not obvious over the claims of U.S. Patent No. 9,976,175. After further review claim 14 of the issued patent shows an embodiment of the instant claim 32 as noted above and the rejection is maintained.
Allowable Subject Matter
Claims 36, 43, 44, and 46-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631